IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON              FILED
                          MARCH SESSION , 1999           May 18, 1999

                                                      Cecil Crowson, Jr.
                                                     Appellate Court Clerk
JAMES G. WINGARD,                )    C.C.A. NO. 02C01-9809-CC-00293
                                 )
           Appe llant,           )
                                 )    LAKE COUNTY
V.                               )
                                 )
                                 )    HON. R. LEE MOORE, JR., JUDGE
FRE D RAN EY, W ARDE N,          )
                                 )
           Appellee.             )    (HABEAS CORPUS)



FOR THE APPELLANT:                    FOR THE APPELLEE:

JAME S. G. W INGAR D, pro se          JOHN KNOX WALKUP
N.W.C.C. #68091                       Attorney General & Reporter
Route 1, Box 660
Tiptonville, TN 38079                 CLINTON J. MORGAN
                                      Assistant Attorney General
                                      2nd Floor, Cordell Hull Building
                                      425 Fifth Avenue North
                                      Nashville, TN 37243

                                      C. PHILLIP BIVENS
                                      District Attorney General
                                      P.O. Draw er E
                                      Dyersburg, TN 38024




OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

THOMAS T. WOODALL, JUDGE
                                     ORDER

              In this case, the Petitioner, James G. Wingard, has appealed as of right

from the trial court’s dismissal of his petition for writ of habeas corpus. From the

record, it appears that Petition er is curren tly serving a s entenc e resulting from h is

conviction for first degree murder in 1970. He has additional convictions, at least

one of which is consecutive to the sentence for first deg ree murd er.



              It appears that the basis of his complaint is that the Department of

Correction erroneous ly increased his re lease eligibility date for parole on the first

degree murder convic tion by tw enty (2 0%) p ercen t. Hab eas c orpus relief is a vailable

only when it appe ars upon the face of the judgm ent or the record that the convicting

court was without jurisdiction or when a defendant’s sentence has expired. Archer

v. State, 851 S.W .2d 157 , 164 (T enn. 19 93).



              Attached to the petition for writ of habeas corpus are documents which

reflect that Petitioner has sought administrative relief within the Department of

Correction, which has been den ied. There is nothing in the record which indicates

that the convicting court was without jurisdiction or that the Defendant’s sentence

has expired. Therefore, the trial court properly dismisse d the petition for writ of

habeas corpus.




                                            -2-
             The judgment rendered by the trial court in dismissing the petition for

writ of habeas corpus was in a proceeding before the trial court without a jury, and

was no t a determ ination of g uilt. The e vidence does n ot prepo nderate against the

finding of the trial judge, and no error of law requiring a revers al of the judgm ent is

apparent on the record. It is accordingly ordered that the judgment of the trial court

is affirmed in accordance with Rule 20 of the Court of Criminal Appeals of

Tennessee.



                                  ____________________________________
                                  THOMAS T. W OODALL, Judge




CONCUR:



___________________________________
GARY R. WA DE, Presiding Judge


___________________________________
JOSEPH M. TIPTON, Judge




                                           -3-